December 15, 2015 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated August 21, 2012 regarding the sale of shares of the regarding the sale of Institutional Class and Investor Class shares of the Samson STRONG Nations Currency Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bayand Appleton, Wisconsin and Washington, D.C. Godfrey & Kahn, s.c. is a member of Terralex®, a worldwide network of independent law firms.
